Order entered October 19, 2016




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-16-00955-CV

                  TEXAS DEPARTMENT OF TRANSPORTATION, Appellant

                                                V.

                                   BRIAN MILTON, Appellee

                         On Appeal from the 68th Judicial District Court
                                     Dallas County, Texas
                              Trial Court Cause No. DC-14-11057

                                            ORDER
           Although appellant has requested the reporter’s record and made payment arrangements

with the reporter for the fee, the reporter’s record, originally due September 6, 2016, has not yet

been filed. Accordingly, we ORDER Antoinette Reagor, Official Court Reporter of the 68th

Judicial District Court, to file the record no later than November 11, 2016.

           We DIRECT the Clerk of the Court to send a copy of this order to Ms. Reagor and the

parties.


                                                       /s/   CRAIG STODDART
                                                             JUSTICE